DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
Applicant’s election of Group (I) in the reply filed on December 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Group (I), drawn to compounds of formula (I-b1), steroids and compositions thereof, embraced by claims 105-146 elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected the following species:

    PNG
    media_image1.png
    152
    255
    media_image1.png
    Greyscale
and indicated claims 105-127, 129 and 134-146 read on said species. However, claims 123 and 124 do not read on the elected species.
Claims 105-154 are pending and claims 105-122, 125-127, 129 and 134-146 are under examination. Claims 123, 124, 128 and 130-133 are withdrawn based on Claims 147-154 are withdrawn based on the restriction requirement.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under35 U.S.C. 119(e) (PROVISIONAL) as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/855,435, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for any claims of this application. The genus of formula (I-b1) is not found in the provisional document. Moreover, the provisional document does not provide “blazemarks as to what compounds, other than those disclosed as preferred, might be of special interest. In the absence of such blazemarks, simply describing a large genus of compounds is not sufficient to satisfy the written description requirement as to particular species or subgenuses. ... just because a moiety is listed as one possible choice for one position does not mean there is ipsis verbis   support for every species or sub genus that chooses that moiety.” Fujikawa v. Wattanasin, 39 USPQ2d 1895, 1904.


Information Disclosure Statement
The list of related co-pending applications in the Remarks, dated December 22, 2021, has not been considered because the list does not conform to 37 CFR 1.98.  
Claim Objections
Claims 139-144 are objected to because of the following informalities: the phrase “pharmaceutically acceptable salts” is repeated in each claim.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 105-122, 125-127, 129 and 134-146 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al. (WO 2020210117) in view of Jayakumar et al. (Organic & Medicinal Chem IJ, 2018, 5(3), pp. 001-006).
The present application claims compounds of formula (Ib1) and the elected species shown below:

    PNG
    media_image2.png
    195
    378
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    152
    255
    media_image1.png
    Greyscale

, wherein RX= CH3 or OH, RY= CH3 or OH, R2a= H, R2b= H, R3= propyl, R15a= H, R15b= H, R19= H, R22= 4-CN and n= 1.
The reference teaches the following compound:

    PNG
    media_image3.png
    209
    366
    media_image3.png
    Greyscale
, 
X= CH3 or OH, RY= CH3 or OH, R2a= H, R2b= H, R3= methyl, R15a= H, R15b= H, R19= H, R22= 4-CN and n= 1, see page 51.
The only difference between the elected species and the cited compound is methyl versus Applicant’s propyl at R3. Since a methyl group is considered a homolog of propyl these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
With regards to claim 139, the H at the C-5 position of the steroid core has a different stereochemistry than the elected species. However, both enantiomers or diastereomers are illustrated in claim 139. The present claims 140, 141 and 143-145 are directed to each specific enantiomers or diastereomers at RX and RY, however, both enantiomers or diastereomers are included in the claims. The ‘117 publication teaches the various isomeric forms can be separated by methods to known to those skilled in the art, including high pressure liquid chromatography (HPLC) supercritical fluid chromatography (SFC), and the formation and crystallization of chiral salts, or preferred isomers can be prepared by asymmetric synthesis, see pages 10-11 (bridged). 
Jayakumar et al. provide the motivation or rationale for the synthesis or separation of enantiomers or diastereomers. The reference teaches “Chirality has become a major role for the synthesis and development of drugs. Most of the drugs discovered are chiral. The pharmacological activity of drugs depends mainly on its interaction with biological targets such as proteins, nucleic acids and bio membranes. prima facie obvious. See also In re May, 574 f.2d 1082, 197 USPQ 601 (CCPA 1978).
Therefore, claims105-122, 125-127, 129 and 134-146 are rendered obvious over Levin et al. 
 
 Claims 105-122, 125-127, 129 and 134-146 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Botella et al. (WO 2014169833) in view of Backstrom et al. (WO 2009142594).
The present application claims compounds of formula (Ib1) and the elected species shown below:

    PNG
    media_image2.png
    195
    378
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    152
    255
    media_image1.png
    Greyscale

, wherein RX= CH3 or OH, RY= CH3 or OH, R2a= H, R2b= H, R3= propyl, R15a= H, R15b= H, R19= H, R22= 4-CN and n= 1.
The ‘833 publication teaches compounds of formula (I-b1) as shown below:

    PNG
    media_image4.png
    286
    237
    media_image4.png
    Greyscale
, wherein RX and RY = (=O), R2a= H, R2b= H, R3= ethyl, R15a= H, R15b= H, R19= H, R22= 4-CN and n= 1.

The only differences between the elected species and the cited compound are 1) the substitution at RX and RY, (=O) versus Applicant’s RX= CH3 or OH, RY= CH3 or OH; and 2) ethyl versus Applicant’s propyl. Since a ethyl group is considered a homolog of propyl these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Backstrom et al. teach similar compounds with Applicant’s substitution, e.g. RX= CH3 or OH, RY= CH3 or OH, see page 20. However, the compounds do not have the 4-cyano pyrazole. These compounds are disclosed as gamma aminobutyric acid (GABA) antagonists.  

    PNG
    media_image5.png
    387
    579
    media_image5.png
    Greyscale
 
Thus, it would be obvious for a skilled artisan to make the substitutions as taught by Backstrom on the compounds of Botella to treat CNS disorders. 
Therefore, claims 105-122, 125-127, 129 and 134-146 are rendered obvious over Botella et al. in view of Backstrom et al. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624